DETAILED ACTION

Response to Arguments
Applicant’s arguments, see pg. 7, filed 7, with respect to Claims 10-12 have been fully considered and are persuasive.  The rejection of 10/28/2021 has been withdrawn with regards to claims 1-16. 
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive. Regarding applicant’s argument that McGowen fails to teach the recited language including “to extend a piston assembly into a seabed to open a port” (pg. 8), the examiner’s is considering this recitation a desired function of the claimed invention. The device of McGowen teaches the structural features that are claimed, to include a jetting valve coupled to a “spud can.” 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim(s) 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGowen (US 3,289,419).
Regarding claims 17, 18, and 20, McGowen teaches the claimed structure including a “jetting valve” 40 (fig. 8); a “spud can” (pontoon 32, in this case is seen as a spud can, to the extent of applicant’s claimed spud can in that it is located at the base of the rig assembly); installing the valve 40 in the spud can 32; the claimed operation of flowing fluid through the port to dislodge a soil of a seabed from the spud would occur when the valve is flooded (see col. 4, lines 43-64); when the pontoons 32 are flooding, lifting the spud can from the seabed is possible; pumped fluid through port 43 increases the fluid pressure in the jetting valve to extend the piston assembly to open the port; increasing the fluid pressure through the port, would also remove any soil in the area of the valve piston. The claimed structure of the valve is taught; therefore, the rig operation of the valve is anticipated by McGowen.

Allowable Subject Matter
Claims 1 and 3-16 are allowed.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. MACADE NICHOLS whose telephone number is (571)270-5428. The examiner can normally be reached Mon-Fri 9:00-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P. MACADE NICHOLS/Primary Examiner, Art Unit 3799